  Case 3:19-cv-02128-SCC Document 9 Filed 04/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


LUIS ARANA SANTIAGO                                Civil Case No. 19-02128 (SCC)

                    Plaintiff
                                                   Re: Constitutional Rights
                       v.                              Torts

Luis Tapia Maldonado, in his personal capacity;
José Heredia Rodríguez; Vivian Vélez Vera;
Marisol Díaz Ocasio

                  Defendants

                          MOTION TO CONTINUE DEADLINE
                   TO FILE ANSWER AND/OR TO OTHERWISE PLEAD

TO THE HONORABLE COURT:

       COME NOW co-defendants Luis Tapia Maldonado, José Heredia Rodríguez and Marisol

Díaz Ocasio, thorough the undersigned attorneys, and, without waiving any defenses or

submitting to the jurisdiction of this Honorable Court, request an extension of time to file an

answer or otherwise plead as follows:

   1. On February 27 and February 28, 2020, Plaintiff notified a copy of the Complaint.

   2. Inasmuch as the claims in the Complaint are related to the performance of their duties as

employees of the University of Puerto Rico (“UPR”), appearing defendants submitted the

Complaint to the attention of the UPR for consideration as to legal representation and payment of

judgment pursuant to Law 9 of November 26, 1975 amendments to Law 104 of June 29, 1955,

PR Laws Ann tit 32, §3077 et seq.

   3. Due to COVID-19 lockdown restrictions established by the Governor of Puerto Rico, the

process related to appearing co-defendants’ Law 9 request has not been completed.
   Case 3:19-cv-02128-SCC Document 9 Filed 04/23/20 Page 2 of 2
                                              -2-


    4. The undersigned attorney has been assigned by the UPR to assume legal representation of

the appearing co-defendants, subject to the completion of Law 9 approval proceedings.

    5. Due to the lockdown restrictions in place, the undersigned attorney has not been able to

obtain the necessary information from the appearing defendants in order to draft a responsive

pleading.

    6. In light of the above, the appearing defendants request this Honorable court to continue

the deadline for the answer to the complaint until thirty days after the lockdown measures related

to COVID-19 are lifted.

        WHEREFORE, the appearing defendants respectfully request this Honorable court to

continue the deadline for the answer to the complaint until thirty days after the lockdown

measures related to COVID-19 are lifted.

        RESPECTFULLY SUBMITTED.

        IT IS HEREBY CERTIFIED that on this same date, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the other parties.

        In San Juan, Puerto Rico this 23d day of April 2020.

                                                      NOLLA, PALOU & CASELLAS, LLC
                                                               PO Box 195287
                                                          San Juan, PR 00919-5287
                                                              Tel. 787-625-6535
                                                              Fax. 787-625-6530

                                                               s/Juan M. Casellas-Rodríguez
                                                                Juan M. Casellas-Rodríguez
                                                                   USDC-PR No. 216701
                                                                   jmc@npclawyers.com
